Citation Nr: 1413568	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for wrist disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2012, and a copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran does not have a left or right wrist disability that is attributable to military service.

2.  Any tinnitus the Veteran experiences is not attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left or right wrist disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a December 2010 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records (STRs) and VA medical records are in the claims file.  Private treatment records identified by him have also been associated with the file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with examinations in December 2010.  The VA examinations are adequate for deciding this appeal.  Specifically, the examiners reviewed the claims file and medical history, examined the Veteran, and provided explanations for the opinions stated that are consistent with the credible evidence of record and enables the Board to make an informed decision.  Barr, supra.  

The Board notes that the RO scheduled the Veteran for additional examinations in January 2012.  However, the Veteran failed to report for his examinations and contended that he would be out of town until March 2012.  The RO noted that the Veteran was asked to contact the RO when he can keep his appointments.  However, the Veteran never contacted the RO to reschedule the examinations.  As the evidence shows that the Veteran was properly apprised of the examinations, the "presumption of regularity" applies and the Board presumes that the RO properly discharged its official duties.  See Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (holding that clear evidence to the contrary is required to rebut the presumption of regularity).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A lay claimant is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).
Wrists

The Veteran contends that he fractured both wrists in a fall during military service, continues to suffer from wrist pain, and cannot hold objects in his left hand without dropping them.

STRs show that in August 1968, the Veteran reported that he fell on an outstretched hand.  An X-ray of the left wrist was negative.  The Veteran returned in September 1968 with complaints of right wrist pain resulting from the same accident.  An X-ray of the right was also negative.  Upon separation in May 1971, clinical evaluation of his upper extremities was normal.

The post-service record shows that the Veteran presented to an emergency room in June 1992, stating that he fell and injured his left hand 5 days earlier.  An X-ray showed a chip at the proximal base of the proximal phalanx of the left thumb, which the examiner opined may or may not be related to the recent injury.  No other fracture or dislocation was seen.  The examiner's impression was "essentially normal left wrist," but the Veteran received a short-arm cast.  

In July 1992, the short-arm cast was removed and his left wrist was re-inspected.  An X-ray revealed the following:  no demonstrable periosteal reaction; no callus formation; and overlapping of the trabeculae of the mid-portion of the left navicular bone, which the examiner opined could be due to previous trauma.  

On VA examination in December 2010, the Veteran stated that he fell onto his outstretched wrists during military service.  He was initially seen for this and instructed to continue with his duties; however, he continued to have pain and difficulty holding his weapon, so much that it even fell to the ground.  He also had discoloration of the skin and swelling.  When he was evaluated again, he was told there was a fracture.  He said he was placed in a short-arm cast for this injury.  He reported that he continues to have pain in his wrists and has decreased grip strength of his left wrist.  He indicated that he had not seen a medical provider for this since leaving the military and denied any other injury to his wrists.  

Physical examination revealed pain at rest, and abnormal findings in the dorsum of the wrists.  Upon range-of-motion testing, the left wrist had dorsiflexion to 70 degrees, palmar flexion to 40 degrees, radial deviation to 18 degrees, and ulnar deviation to 45 degrees.  The right wrist had dorsiflexion to 70 degrees, palmar flexion to 40 degrees, radial deviation to 20 degrees, and ulnar deviation to 40 degrees.  There was objective evidence of pain with active motion bilaterally, but no additional limitations after 3 repetitions.  There was no joint ankylosis.  

The examiner opined that the Veteran's current wrist condition was less than likely as not caused by or a result of the fall/accident in service.  This was because the Veteran did not have a fracture in service, and there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic condition or any residuals thereof upon physical examination of the Veteran.  

At the Veteran's September 2011 RO hearing, the Veteran testified that he fell on his wrists in service, broke them, had to wear a cast for several weeks, and now cannot hold objects in his left hand without dropping them.

Based on the record, the Board finds that service connection for a left or right wrist disability is not warranted.  Significantly, while the STRs reflect complaints of wrist pain in 1968, the remainder of his STRs are completely silent with respect to any complaints or diagnosis of a wrist problem.  Indeed, X-ray studies in service revealed no fractures.  At the time of his separation examination in May 1971, clinical evaluation of the upper extremities was normal.  The first post-service clinical documentation of a wrist disability was in June 1992, over 20 years after service separation.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran's complaint in June 1992 was that he had injured his hand only 5 day earlier.  He did not give a history of having chronic problems since the in-service fall many years earlier.

The Veteran has contended continuity of wrist symptomatology following his in-service fall; however, upon separation examination in May 1971, the Veteran denied any problems and clinical evaluation of the upper extremities was normal. Further, it is noteworthy that he filed a claim of service connection for other disabilities in 2007, but did not mention a wrist problem.  This failure to raise a claim when first pursuing service connection strongly suggests that he in fact had not suffered from chronic and continuous symptomatology since military service.  It is also noteworthy that, during the December 2010 VA examination, the Veteran denied seeing a medical provider or any other injury to his wrists since leaving the service.  However, the record contains evidence that he was seen for a wrist injury in June 1992 after a fall.  These inconsistent statements lead the Board to conclude that the Veteran's statements regarding continued problems since service are not credible.

The Board also finds that there is no persuasive evidence demonstrating a relationship between a wrist disability and service.  Rather, following the December 2010 VA examination, the examiner reviewed the records, examined the Veteran, and offered his opinion that any current wrist condition was less likely than not caused by the injury sustained while the Veteran was in military service.  The Veteran has not submitted any evidence of a nexus to service.  Moreover, while he may believe such a relationship exists, the question of etiology in this case involves issues that the Veteran, as a layperson, is not competent to address.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Given the absence of chronic disability until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's current wrist problems are not the result of disease or injury incurred in or aggravated by service--there is no evidence of a nexus between the post-service problems and military service.  As such, the Veteran's claim for service connection for disability due to wrist injury must be denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).

Tinnitus

The Veteran contends that he has tinnitus that is due to acoustic trauma in the military.  The Veteran is qualified (competent), as a layperson, to report symptoms such as ringing in his ears (tinnitus).  Furthermore, nowhere do VA regulations provide that the Veteran must establish service connection through medical records alone.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board may also not reject the Veteran's statements regarding any in-service injury without properly assessing the weight and credibility of the statements.  See Washington, supra.
 
The Veteran first filed his claim for service connection for tinnitus in September 2010, nearly 40 years after his separation from active service.  He has not reported having received any treatment for, or necessarily being diagnosed with, tinnitus.

A review of the Veteran's service treatment records does not reflect any complaints, diagnosis, or treatment for tinnitus or ringing in the ears.  A June 1970 hearing evaluation noted that the Veteran had noise exposure in his job on the flight line, but that ear protection was worn.  Estimate of hearing was "good" and the examiner noted that the Veteran did not have tinnitus in either ear following noise exposure.  Upon separation in May 1971, clinical evaluation of his ears was normal.  

A comprehensive history and physical report from September 1989 noted decreased hearing loss but did not note ringing in ears.

At the Veteran's August 2007 VA audiology examination, the Veteran's chief complaint was hearing loss.  He denied a history of tinnitus.

At the Veteran's second VA audiology examination in December 2010, the Veteran reported in-service noise exposure as well as occupational noise exposure as a railroad dispatcher, but remarked that he always wore hearing protection as a civilian.  He denied any recreational noise exposure.  The Veteran reported that he did not know that he had tinnitus until a liaison officer suggested it.  He had no idea when it began.  He described his tinnitus as a buzzing cricket-like sound.  He believed it was constant.  He said he denied tinnitus at his 2007 evaluation because he did not know what it was.  The examiner stated that, given the Veteran's contentions, and a lack of evidence regarding a nexus in the Veteran's claims file, he could not resolve this question without resorting to mere speculation.  

The Veteran underwent a private audiological evaluation in October 2010.  However, he did not complain of tinnitus.  

At the Veteran's September 2011 RO hearing, the Veteran testified that he had noise exposure in service and had vigorously used hearing protection in his ears since service.  He did not remember hearing ringing in his ears during service.  He denied having tinnitus in 2007 because he did not know what it was.  He identified the sound of crickets in his ears.  He realized that he was used to that noise and had tuned it out.

At the August 2012 Board hearing, the Veteran reiterated what he stated at the RO hearing.  Upon questioning from the undersigned, the Veteran reported that he noticed hearing problems when he got out of service, but he ignored it.  The Veteran's wife testified that when he returned from service, the Veteran mentioned his trouble hearing, especially certain tones.  

Based on the record, the Board finds that service connection for tinnitus is not warranted.  The Board recognizes that the Veteran likely was exposed to loud noises while in service.  However, in assessing the evidentiary value of the Veteran's statements regarding tinnitus and its onset, the Board finds such evidence to be less probative and persuasive than the evidence that contradicts his allegations.

The lack of any medical evidence documenting complaints by the Veteran of tinnitus or ringing in his ears for many years (40) after service is not fatal to the Veteran's claim.  Nonetheless, the Board finds this evidence weighs against the claim for service connection when read in conjunction with the VA audiology examination from August 2007 (noting a lack of complaint for tinnitus or ringing in the ears), the private audiology evaluation in October 2010 (during which the Veteran did not complain of tinnitus even after filing his claim for service connection), in addition to the December 2010 audiology examiner's opinion that he could not determine the etiology of the Veteran's currently reported tinnitus without resort to speculation.  Furthermore, the record is otherwise completely devoid of any medical evidence suggesting that any current tinnitus can be attributed to the Veteran's service or to continued symptoms since service. 

In reaching its finding that tinnitus is not traceable to the Veteran's period of military service, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not help the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left or right wrist disability is denied.

Service connection for tinnitus is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


